       Case 3:21-cv-00951-MCR-HTC Document 1 Filed 08/10/21 Page 1 of 5




                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF FLORIDA

                              Civil Case Number: ________________

                                                   :
Wade Peterson,                                     :
                                                   :
                        Plaintiff,                 :
vs.                                                :
                                                   :
Capital Link Management LLC,                       :
                                                   :
                        Defendant.                 :
                                                   :
                                                   :

                                          COMPLAINT

        For this Complaint, the Plaintiff, Wade Peterson, by undersigned counsel, states as

follows:

                                          JURISDICTION

        1.      This action arises out of Defendant’s repeated violations of the Fair Debt

 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and Florida Consumer

 Collection Practices Act, Fla. Stat. §§ 559.55-559.785 (“FCCPA”) in its illegal efforts to collect

 a consumer debt.

        2.      Supplemental jurisdiction exists pursuant to 28 U.S.C. § 1367.

        3.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b), in that the

 Defendant transacts business in this District and a substantial portion of the acts giving rise to

 this action occurred in this District.
      Case 3:21-cv-00951-MCR-HTC Document 1 Filed 08/10/21 Page 2 of 5




                                           PARTIES

      4.      The Plaintiff, Wade Peterson (“Plaintiff”), is an adult individual residing in

Crestview, Florida, and is a “consumer” as the term is defined by 15 U.S.C. § 1692a(3) and

559.55(2).

      5.      The Defendant, Capital Link Management LLC (“Capital”), is a New York

business entity with an address of 100 Corporate Pkwy, Suite 106, Amherst, New York 14226,

operating as a collection agency, and is a “debt collector” as the term is defined by 15 U.S.C. §

1692a(6) and is a “creditor” as defined in 559.55(3).

                     ALLEGATIONS APPLICABLE TO ALL COUNTS

  A. The Debt

      6.      The Plaintiff’s wife allegedly incurred a financial obligation (the “Debt”) to an

original creditor (the “Creditor”).

      7.      The Debt arose from services provided by the Creditor which were primarily for

family, personal or household purposes and which meets the definition of a “debt” under 15

U.S.C. § 1692a(5).

      8.      The Debt was purchased, assigned or transferred to Capital for collection, or

Capital was employed by the Creditor to collect the Debt.

      9.      Defendant attempted to collect the Debt and, as such, engaged in

“communications” as defined in 15 U.S.C. § 1692a(2).

  B. Capital Engages in Harassment and Abusive Tactics

      10.     Within the last year, Capital contacted Plaintiff in an attempt to collect the Debt

from Plaintiff’s wife.




                                                2
      Case 3:21-cv-00951-MCR-HTC Document 1 Filed 08/10/21 Page 3 of 5




       11.    Capital sent several text messages to Plaintiff in which it failed to disclose that the

communication was from a debt collector, as required by law.

       12.    In some text messages, Capital failed to properly disclose its name.

       13.    Capital’s actions caused Plaintiff a great deal of confusion, frustration and

distress.

   C. Plaintiff Suffered Actual Damages

       14.    Plaintiff has suffered and continues to suffer actual damages as a result of the

Defendant’s unlawful conduct.

       15.    As a direct consequence of the Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from anger, anxiety, emotional distress, fear and frustration.

                                            COUNT I

                 VIOLATIONS OF THE FDCPA 15 U.S.C. § 1692, et seq.

       16.    The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       17.    The Defendant’s conduct violated 15 U.S.C. § 1692d in that Defendant engaged

in behavior the natural consequence of which was to harass, oppress, or abuse the Plaintiff in

connection with the collection of a debt.

       18.    The Defendant’s conduct violated 15 U.S.C. § 1692d(6) in that Defendant placed

text messages to the Plaintiff without disclosing the identity of the debt collection agency.

       19.    The Defendant’s conduct violated 15 U.S.C. § 1692e in that Defendant used false,

deceptive, or misleading representation or means in connection with the collection of a debt.

       20.    The Defendant’s conduct violated 15 U.S.C. § 1692e(10) in that Defendant

employed false and deceptive means to collect a debt.



                                                 3
       Case 3:21-cv-00951-MCR-HTC Document 1 Filed 08/10/21 Page 4 of 5




       21.     The Defendant’s conduct violated 15 U.S.C. § 1692e(11) in that Defendant failed

to inform the consumer that the communication was an attempt to collect a debt.

       22.     The Defendant’s conduct violated 15 U.S.C. § 1692f in that Defendant used

unfair and unconscionable means to collect a debt.

       23.     The foregoing acts and omissions of the Defendant constitute numerous and

multiple violations of the FDCPA, including every one of the above-cited provisions.

       24.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                           COUNT II

                      VIOLATIONS OF THE FLORIDA FAIR DEBT
                     COLLECTION PRACTICES ACT, 559.55-559.785

       25.     The Plaintiff incorporates by reference all of the above paragraphs of this

Complaint as though fully stated herein.

       26.     The Defendant willfully communicated with the debtor or any member of her or

his family with such frequency as can reasonably be expected to harass the debtor or her or his

family, or willfully engaged in other conduct which can reasonably be expected to abuse or

harass the debtor or any member of her or his family, in violation of the Florida Fair Debt

Collection Practices Act, 559.72(7).

       27.     The Plaintiff is entitled to damages as a result of Defendant’s violations.

                                    PRAYER FOR RELIEF

       WHEREFORE, the Plaintiff prays that judgment be entered against the Defendant:

                   1. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1) and Fla Stat.§ 559.77;

                   2. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A) and

                      Fla Stat.§ 559.77;




                                                 4
      Case 3:21-cv-00951-MCR-HTC Document 1 Filed 08/10/21 Page 5 of 5




                 3. Costs of litigation and reasonable attorney’s fees pursuant to 15 U.S.C. §

                    1692k(a)(3) and Fla. Stat. § 559.77;

                 4. Punitive damages pursuant to Fla. Stat. § 559.77; and

                 5. Such other and further relief as may be just and proper.

                    TRIAL BY JURY DEMANDED ON ALL COUNTS


Dated: August 10, 2021

                                            Respectfully submitted,

                                            By /s/ Sergei Lemberg

                                            Sergei Lemberg, Esq.
                                            Lemberg Law, LLC
                                            11555 Heron Bay Boulevard, Suite 200
                                            Coral Springs, FL 33076
                                            Telephone: (203) 653-2250
                                            Facsimile: (203) 653-3424
                                            slemberg@lemberglaw.com




                                               5
